Title: To George Washington from Antoine-Jean-Louis Le Bègue de Presle Duportail, 4 April 1782
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                        
                            Dear General
                            Paris 4 April 1782
                        
                        I take this opportunity of presenting my Respects to your excellency and Recalling to your memory a person
                            entirely devoted to you. I will not speak of any political or military matters because you will Receive by this same
                            opportunity letters of gentlemen who was acquaint you of the situation of the affairs better than I can do. I beg leave
                            only to assure your excellency that the distance has not Cooled in me the interest which I allways took from the beginning
                            to the noble Cause of the americans and which is grown stronger by the particular esteem and attachment that I Conceived
                            for a great number of them. If my inclination and views had any influence upon our Court Certainly you should be satisfied
                            with their dispositions for the next Campaign.
                        I had the misfortune of losing my father three months before my arrival here. This event puts me in need of
                            three or four weeks more for the settlement of my domestic affairs without this Circumstance I should not have waited for
                            the marquis to go to america, being very important to Return under the orders of your Excellency. but I hope we will set
                            off before may. I beg leave of presenting my best Respects and Compliments to mistress washington and to gentlemen of your
                            family. I have the honour to be with great Respect your excellency’s the most obedient and humble servant
                        
                            duportail
                        
                    